ACTION ON APPLICATIONS FOR REHEARING:

On Application of Magic City Post No. 24, American Legion, and Scottsdale Insurance Co. — Rehearing Denied.
CALOGERO, C.J. — not on panel.
On Application of Scott Blair, et al. — Rehearing granted for the sole purpose of clarifying our original judgment. The judgment of the trial court is amended to reflect the solidary liability of the American Legion with the Washington Parish Sheriffs Department for the 25% of fault assessed against the deputies of that department, as well as the independent liability of American Legion for the 10% of fault assessed against it as a joint tort-feasor for its own negligence. As amended, the trial court’s judgment is otherwise reinstated in full.
CALOGERO, C.J. — not on panel.
ORTIQUE, J. — would deny the rehearing.